 



Exhibit 10.6

FIRSTAR CORPORATION

1999 EMPLOYEE STOCK INCENTIVE PLAN

     Section 1. Purpose. Firstar Corporation’s (the “Corporation’s”) 1999
Employee Stock Incentive Plan (the “Plan”), has the following purposes: (1) to
help employees of the Corporation and its subsidiaries (collectively, “Firstar”)
purchase the Corporation’s stock and benefit from Firstar’s long-term growth;
(2) to create common interests between Firstar’s employees and the Corporation’s
shareholders; and (3) to help Firstar attract, retain and motivate experienced,
capable employees. The Plan achieves these goals by granting non-qualified stock
options to Firstar employees. Non-qualified stock options do not qualify for
favorable tax treatment under IRC S 422.

     Section 2. Available Shares for Options. The aggregate number of shares of
the Corporation’s Common Stock (“Common Stock”) which may be issued and sold
pursuant to options granted under the Plan (the “Options”) shall not exceed
9,000,000 shares, subject to adjustment or substitution as provided in Section
13 of this Plan, which shares may be either authorized but unissued or treasury
shares.

     Section 3. Plan Administration. A Committee (the “Committee”) of not less
than three members selected by the Corporation’s Human Resources Department and
responsible to the Compensation Committee of the Corporation’s Board of
Directors shall be responsible for administering the Plan, including determining
all matters relating to the exercise of Options. The Committee members shall
serve at the will of the Compensation Committee of the Corporation’s Board of
Directors and shall serve terms of indefinite duration. The Committee shall have
all powers necessary to allow it properly to carry out its duties under the
Plan. The Committee shall have conferred upon it such other and further
specified duties, power, authority and discretion as are contemplated by the
Plan either expressly or by necessary implication. The Committee may appoint
agents, who need not be members of the Committee, as it deems reasonable and
necessary to effectively perform its duties, and may delegate to such agents
such powers and duties, whether ministerial or discretionary, as the Committee
in its sole discretion may deem expedient or appropriate. The decision of the
Committee upon all matters within the scope of its authority shall be final and
conclusive on all persons, except to the extent otherwise provided by law. In
the alternative, any authority assigned by this Plan to the Committee may be
exercised by either of the Board of Directors of the Corporation or its
Compensation Committee.

     Section 4. Eligibility. Options may be granted to any Eligible Employee. An
Eligible Employee is any full or part-time employee who is actively employed by
Firstar on the date of an option grant. The Committee’s decision regarding
eligibility shall be final. An employee who on a grant date is on an authorized
short-term leave of absence from Firstar, including, without limitation, a leave
of absence due to a short-term disability, shall be considered an Eligible
Employee for purposes of this plan.

     Except, as specifically determined by the Committee, an Eligible Employee
shall not include (i) any person who is employed on a seasonal or temporary
basis; and (ii) any employee who is entitled to receive benefits under a
long-term disability plan maintained by Firstar.

     Section 5. Granting of Options.

     The Committee may from time to time, in its discretion and subject to the
provisions of the Plan, grant options on a grant date (the “Grant Date”) to any
or all employees who are Eligible Employees on the Grant Date. The Committee
shall have final authority to determine the number of shares to be covered by
employees’ options and the decision of the Committee shall be final.

     Section 6. Option Exercise Price. The exercise price for the shares of
Common Stock covered by options issued pursuant to this Plan shall be the “fair
market value” on the applicable Grant Date as determined by the Committee.

     Section 7. Term of Options. All options shall have a term of ten (10) years
from the applicable Grant Date. In the event an option is not exercised prior to
the expiration of ten years from the applicable Grant Date, the option shall
lapse and all rights of the option holder shall terminate.

     Section 8. Vesting and Exercisability of Options. Except as provided under
Section 13 or Section 18 or otherwise in this Plan, options shall vest and
become exercisable in such manner and over such period of time as the Committee
shall determine at the applicable Grant Date. From and after the applicable
Grant Date and subject to subparagraph (b) of this Paragraph 8, vested options
shall be exercised in the manner set forth in Paragraph 9 below.

 



--------------------------------------------------------------------------------



 





     (a) If an option holder’s employment with Firstar shall terminate for any
reason regardless of whether by action of the option holder or Firstar other
than such option holder’s early or normal retirement under the provisions of any
Firstar retirement plan, death, or Disability (as defined in Firstar’s Long Term
Disability Plan), all unvested options will terminate immediately. All options
which are fully vested and exercisable at the time of such option holder’s
termination of employment (unless the Corporation deems the termination is for
gross misconduct or offense, in which case the options shall terminate
immediately upon termination of employment), and which are not exercised within
thirty (30) days of such termination of employment shall terminate.      
 (b) If an option holder’s employment with Firstar shall terminate by reason of
such holder’s early or normal retirement, death, or Disability, all unvested
options will terminate immediately. All options which are fully vested and
exercisable at the time of such option holder’s termination of employment and
which are not exercised within one hundred eighty (180) days of such termination
of employment shall terminate.        (c) Without limitation, any employee who
is not on an authorized short-term leave of absence and who does not work during
a calendar quarter shall be deemed to have been terminated as of the end of such
calendar quarter.        (d) In the event an option holder’s unexercised options
terminate under the provisions of subparagraph (a) or (b) above, such holder’s
options, and all rights of the holder under this Plan, shall not be restored for
any reason.        (e) For purposes of the Plan and notwithstanding any
provision of the Plan to the contrary, an option holder shall not be deemed to
have terminated employment with Firstar (i) during the period such option holder
is on an authorized leave of absence granted by Firstar; or (ii) as the result
of such option holder’s transfer of employment between or among the Corporation
and its subsidiaries or such holder’s change of position or responsibilities
within Firstar.

     Section 9. Method of Exercise. Options shall be exercised pursuant to the
terms of the options and the Plan by delivering written notice to the Committee
or its designee and on such forms as shall be designated by the Committee or its
designee from time to time. Securities purchased pursuant to the Plan may be
purchased on the open market or from the Corporation, depending on business
circumstances at the time of exercise.



     (a) Options shall be exercised by either a “cash exercise method” or a
“cashless exercise method”. For purposes of this Plan, a “cash exercise method”
means a method in which the option holder pays the option exercise price in cash
or by personal check for the shares subject to option (along with any required
withholding taxes) simultaneously with the delivery of the notice of exercise
described above, and such option holder is then issued the number of shares so
purchased. For purposes of this Plan, a “cashless exercise method” means a
method permitted under the provision of Regulation T issued by the Board of
Governors of the Federal Reserve System and under which an option holder may
direct that a portion of the shares to be issued upon exercise of the option be
withheld by the Corporation as payment, to the extent permitted by law, less
required withholding taxes, broker’s commissions and other related expenses, if
any. The Committee shall have the authority to establish procedures under either
method, including without limitation, the designation of the brokerage firm or
firms through which cashless exercises shall be effected.        (b) Under
either method, the option exercise price shall be paid in full at the time of
exercise in U.S. dollars, and the Corporation shall require the option holder to
pay the Corporation in U.S. dollars at the time of exercise the amount of tax
required to be withheld by the Corporation under applicable foreign, federal,
state and local withholding tax laws.        (c) Except as provided in
Section 8, an option holder must be an employee of Firstar at the time of
exercise of options.

     Section 10. Tax Effects of Plan Participation. Employees may be subject to
income, capital gains, and/or other federal, state and/or local taxes as a
result of exercising options issued pursuant to the Plan. Employees may wish to
consult their tax advisor before exercising options issued pursuant to the plan.

     Section 11. Nontransferability. No option shall be transferable by an
option holder. During an option holder’s lifetime, the options shall be
exercisable only by the option holder, provided that in the event an option
holder is incapacitated and unable to exercise such option holder’s options,
such option holder’s legal guardian or legal representative whom the Committee
deems appropriate based on all applicable facts and circumstances may exercise
such option holder’s options in accordance with the provisions of the Plan. Any
purported transfer of any option shall be null and void except as otherwise
provided by this Section 11.

-2-



--------------------------------------------------------------------------------



 



     Section 12. No Rights. An option holder shall have no rights or interests
in any option except as set forth in the Plan. The Plan does not confer upon any
person any right with respect to the continuation of employment by Firstar, nor
does it limit in any way the right of Firstar to terminate employment at any
time. An option holder shall have no rights as a shareholder of Firstar
Corporation with respect to the shares of Common Stock covered by options except
to the extent that shares are issued to such option holder upon the due exercise
of options.

     Section 13. Adjustment Upon Changes In Capitalization. In the event that
the outstanding shares of Common Stock shall be changed into or exchanged for a
different number or kind of shares of stock or other securities of Firstar or
any other corporation, whether through reorganization, recapitalization, stock
dividend, stock split, combination of shares, reclassification of the Common
Stock, merger or consolidation, then the option rights (as to the number and
kind of shares and the option exercise price) shall be appropriately adjusted by
the Committee. Comparable adjustments shall be made for each subsequent such
change or exchange of Common Stock or any stock or other securities into which
such Common Stock shall have been changed or exchanged.

     Section 14. Amendment, Modification and Termination of the Plan. The Board
of Directors of the Corporation may terminate, amend or modify the Plan any
time, provided that no amendment, modification or termination of the Plan shall
in any manner adversely affect an option outstanding under the Plan without the
consent of the option holder, or such option holder’s successors as described in
Section 8.

     Section 15. Additional Conditions of the Options. If at any time the
Committee shall determine that listing, registration or qualification of the
Common Shares covered by an option pursuant to any securities exchange rule or
under any state or federal law or the consent or the approval of any
governmental regulatory body is necessary or desirable as a condition of or in
connection with the purchase of Common Shares under the option, the options may
not be exercised unless and until such listing, registration, qualification,
consent or approval shall have been obtained free of any conditions not
acceptable to the Committee. Any person exercising an option shall make such
representations and agreements and furnish such information as the Committee may
request to assure compliance with the foregoing or any other applicable legal
requirements.

     Section 16. Effective Date of the Plan. The Plan shall become effective on
December 14, 1999.

     Section 17. Governing Law. This Plan shall be construed under and governed
by the laws of the State of Ohio.

     Section 18. Change of Control. In the event the Corporation shall engage in
a Change of Control as defined in this Section 18, and if the employment of an
Eligible Employee is terminated by the Corporation, immediately following such
Change of Control due to business needs resulting from the Change of Control,
and not for documented performance or conduct reasons, consistent with written
policies of the Corporation, prior to the various vesting dates described in
Section 8, all outstanding Options shall automatically become fully vested and
exercisable as of the date of such termination notwithstanding any provision of
the Plan to the contrary. The surviving corporation or entity shall continue to
be bound by the terms and provisions of the Plan and all unexercised options
shall remain fully vested and exercisable in accordance with the provisions of
the Plan subject to any adjustment described in Section 12.

     For purposes of this Agreement, a Change of Control of the Corporation
shall mean:



       (a) The acquisition by any individual, entity or group within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “exchange Act” a (“Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (i) the then outstanding shares of common stock of the Corporation (the
“outstanding Corporation Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Corporation, (ii) any acquisition by the Corporation,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any corporation controlled by the company,
or (iv) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i), (ii), and (iii) of subsection (c) of this Section 18;
or          (b) Individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Corporation’s shareholders,

-3-



--------------------------------------------------------------------------------



 





      was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or          (c) Consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Corporation (a “Business Combination”),
in each case, unless, following such Business Combination, (i), all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors as the case may be, of the Corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(ii) no Person (excluding any employee benefit plan (or related trust) of the
Corporation or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the Corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the Corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or          (d) Approval by the shareholders of the
Corporation of a complete liquidation or dissolution of the Corporation.

     This document constitutes the entire Plan.

-4-